Citation Nr: 1742365	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-37 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for mood disorder with major depressive disorder associated with degenerative changes of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from October 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In regard to the Veteran's March 2014 rating decision regarding a denial of a TDIU, the Board notes that the Veteran had originally requested a hearing when he perfected his appeal of that issue in an October 2014 VA Form 9 (Substantive Appeal).  However, in a November 2014 correspondence, the Veteran withdrew his request for such hearing.  Additionally, when the Veteran perfected his appeal of the October 2013 rating decision with regard to a denial of increased evaluation for his service-connected mood disorder with major depressive disorder with the submission of his Substantive Appeal in December 2015, it is noted that he did not request a hearing for that issue.  As such, the Board finds that the Veteran has properly withdrawn his hearing request and, as such, there are no pending issues regarding the provision of any Board hearing.  The adjudication of the Veteran's claims may proceed accordingly.

These claims were previously before the Board in April 2015, at which time they were remanded for the confirmation and provision of statements of the case (SOCs) respectively in accordance with the United Stated Court of Appeals holding in Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) and to allow the Veteran the opportunity to perfect appeals as such.  As this requested development has been completed and the Veteran has filed timely appeals to the issues in question, these claims have once again returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

At the outset, it is noted that the Veteran was last provided with a VA examination for his mood disorder with major depressive disorder in October 2013, nearly 4 years ago, and has not been provided with VA examinations for his lumbar spine and associated radiculopathies since that same time.  The Veteran has suggested and Board notes that it is reasonable to presume that the Veteran's disabilities have possibly increased in severity within the time since the last examinations of record.

Thus, the Board finds that the Veteran must be provided with contemporaneous examinations.  The contrast with the contention that the Veteran's condition may have worsened must be reconciled.  See 38 C.F.R. § 4.85. 

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain any outstanding treatment records related to the Veteran's increased rating claim for mood disorder with major depressive disorder and his TDIU claim.

2. The Veteran should be scheduled with an appropriate in-person examination to determine the current severity of his mood disorder with major depressive disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the functional effects of the Veteran's mood disorder with major depressive disorder, in and of itself, on his employability, activities of daily living, social life, and family life.  Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained. 

The examiner should consider the Veteran's lay testimony and provide complete rationales for all opinions rendered.

3. After completing the above action, and any appropriate development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




